Citation Nr: 1717804	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-25-865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected mood disorder not otherwise specified (NOS) and anxiety disorder NOS claimed as bipolar disorder/depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1974 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned at the Atlanta RO.  A transcript of that hearing is of record.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, for the entirety of the appeal, the Veteran's mood disorder NOS and anxiety disorder NOS claimed as bipolar disorder/depression symptoms have more nearly approximated total occupational and social impairment, due to such symptoms intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a 100 percent initial disability rating for mood disorder NOS and anxiety disorder NOS claimed as bipolar disorder/depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9435, General Rating Formula for Mental Disorders (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a statutory and regulatory duty to notify claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).

As the Board's decision to grant a 100 percent rating for mood disorder NOS and anxiety disorder NOS claimed as bipolar disorder/depression for the entire period on appeal constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

II.  Entitlement to an Increased Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

In a March 2011 rating decision, the Veteran's mood disorder NOS and anxiety disorder NOS claimed as bipolar disorder/depression was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9435 (2016).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when a mental disability results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating formula are examples, not an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  However, "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  "The regulation's plain language highlights its symptom-driven nature" and "symptomatology should be . . . the primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  As such, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment to the extent specified in the rating criteria; rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a).

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).


B.  Factual Background and Analysis

The Veteran contends that his service-connected mood disorder NOS and anxiety disorder NOS claimed as bipolar disorder/depression  warrants a higher initial disability rating.

VA treatment records show the Veteran suffered a nervous breakdown in April 2010 and was admitted to the Biloxi VA hospital for two days where he received treatment for mood disorder and depression.  The Veteran reported that his nervous breakdown resulted from him being unable to hand stress at work.  He stated that he became increasingly anxious whenever he talked about returning to work.  In a follow-up appointment shortly after he left the VA hospital, the Veteran's GAF score was 53-55 and he was diagnosed with bipolar disorder I.  VA treatment records from June 2010 show that the Veteran was unable to return to work following his April 2010 hospitalization.

In August 2010, the Veteran's wife submitted a statement pertaining to the Veteran's mental disorder.  She indicated that the Veteran was officially diagnosed with a mental disorder in 2008 and that the Veteran took a great deal of medication to treat his mental disorder.

The Veteran underwent a VA mental health examination in November 2010.  The Veteran reported a history of mental health treatment while in service, specifically that he would go to sick call if he was feeling depressed and that he took Xanax.  He reported experiencing anxiety and that he would become aggressive and mad.  He would have liked to stay in the military longer, but his mental disorder prevented him from doing so.  The examiner noted that the Veteran began treatment at the Pensacola VA outpatient clinic in January 2008, where he was diagnosed with mood disorder NOS.  The examiner also noted that the Veteran's April 2010 hospitalization was for suicidal ideation.  During the examination, the Veteran reported mild to severe symptoms of depression, irritability, mood fluctuations, anxiety, feelings of uselessness, and feelings of tension and discomfort in crowds, occurring daily to weekly.  He stated that he became mean and hateful and would act aggressively towards coworkers, leading him to resign from his manager position because he found himself near the point of becoming physical with those he supervised.  The Veteran was assigned a GAF score of 60 and diagnosed with mood disorder NOS and anxiety disorder NOS.  The examiner noted there was no total occupational or social impairment due to the Veteran's mental disorder but that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as shown through the Veteran's depressed mood, irritability, anxiety, sleep difficulties, isolative behavior, and motivational and concentration difficulties.

The Veteran's wife provided an additional statement in March 2011 regarding a misunderstanding with the Veteran's November 2010 VA examination.  She indicated she and the Veteran received a telephone call the morning of the examination informing them of an opening due to a cancellation.  The Veteran's wife was informed the Veteran would be taking a test, not that he would be having an one-on-one interview with a psychologist, which she was not present for.  The Veteran's wife stated that since the Veteran's psychotic breakdown in 2010, he did not drive anywhere by himself because he experienced anxiety attacks while driving, requiring another person to take over.  She stated the Veteran became anxious to the point of being unable to complete his current task and that he was unable to interact with others without upsetting them.  For that reason, the Veteran's neighbor was the person who accompanied him just about everywhere, as he was able to "step in" when the Veteran's interactions with others got out of hand.  The Veteran's wife indicated the Veteran often made up stories for no apparent reason, that he needed to be told what to do, with specific instructions, and that he often responded to her like a child.    

Pensacola VA treatment records from November 2010 to July 2012 illustrated the Veteran's GAF scores ranged from 53 to 60.  Prior suicide attempts were noted in 2010 and 2011.  The treatment records noted the Veteran's depression, anxiety, and that his neighbor was his "security blanket" in that he would not go out unless his neighbor accompanied him.

In an initial September 2012 Form 9, the Veteran drew an "other" box under Optional BVA Hearing.  He stated that he felt like the VA was "pushing" him and that he was "not going back to the Biloxi VA hospital."  He asked to be left alone.

In an updated Form 9 in September 2012, the Veteran stated he was having an episode when he filled out the prior Form 9 and that he did not have help writing his feelings out.  He indicated his personality was one that "takes the high ground" and that he did not like others believing that something was wrong with him.  He indicated that during the November 2010 VA examination, he believed if he "failed" the examination, he would have to go back the Biloxi mental health ward, therefore, he did not answer the examination questions correctly.  He stated that he attempted to contact the VA examiner but was informed that the examination report had already been forwarded for consideration.  The Veteran indicated he would like the opportunity for a new evaluation and requested that his wife be present during the examination.

In January 2017, the Veteran testified at a Travel Board hearing, along with his wife and son.  The Veteran testified that he suffers from anxiety, depression, and panic attacks.  The Veteran's son testified that these panic attacks occur several times a day, on a daily basis, and that he speaks to the Veteran over the telephone multiple times a day.  The Veteran testified that he isolates himself from his family and friends, and his wife and son clarified that the Veteran has acquaintances, not friends.  The Veteran testified that he experiences occasional violent outbursts and that he becomes irritated about five times day.  The Veteran's wife stated that the Veteran is unable to pinpoint the cause of his irritability.  Something small could throw off his routine for the day, resulting in the Veteran taking two to three days to come out of his irritable state.  The Veteran testified that he becomes disoriented when driving a car, needing to pull over and telephone his wife for help.  The Veteran's wife testified that the Veteran experiences memory and concentration problems, often forgetting why he left the house and where he is going, prompting him to become scared, therefore, he goes very few places alone.  The Veteran's son testified that when he speaks with the Veteran every morning, by the time he speaks with him in the afternoon, the Veteran will not remember what they discussed earlier that day.  The Veteran's wife testified that the Veteran forgets to take care of his daily hygiene.  She has to help him shower, otherwise he would just stand in the shower and let the water run on him.  She has to remind him to zip his pants.  She stated that the Veteran depends heavily on her for assistance, and the Veteran's son testified that, if not for the Veteran's wife helping him, the Veteran would not be able to take his medications, noted as 23 pills each day, or go places.  According to the Veteran's wife, the Veteran has no empathy for others.  When a situation does not go as planned, the Veteran gets out of sync and goes to sleep to start over the next day.

A Mental Disability Benefits Questionnaire (DBQ) was completed by a VA psychiatrist in March 2017.  Upon review of the Veteran's claims file, the psychiatrist diagnosed the Veteran with severe bipolar disorder, panic disorder without agoraphobia, generalized anxiety disorder, and post-traumatic stress disorder (PTSD).  The Veteran's symptoms related to his bipolar diagnosis included depressed mood, anxiety, insomnia, poor concentration, lower energy level, suicidal thoughts, mood swings, and racing thoughts.  The Veteran's symptoms related to his panic disorder diagnosis included anxiety attacks, palpitations, shaking, chest pain, and nausea.  Symptoms related to the Veteran's diagnosis of generalized anxiety disorder included excess anxiety and irritability.  The Veteran received a GAF score of 59.  The psychiatrist found the Veteran experienced total occupational and social impairment, stating that the majority of impairment stemmed from the Veteran's bipolar disorder and that even with treatment, there was a poor clinical prognosis.  The psychiatrist found the following symptoms were related to the Veteran's mental disorder, specifically, depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depressions affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long term memory; memory loss for names of close relatives, own occupation, own name; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability w/periods of violence; and disorientation to time or place.

Upon review of the record, the Board finds that an initial rating in excess of 30 percent for the Veteran's service-connected mood disorder and anxiety disorder claimed as bipolar disorder/depression is warranted.  The evidence from the VA examinations, the Veteran's VA treatment records, and statements by the Veteran, his wife, and their son reflect that the Veteran's mental disability more nearly approximates a 100 percent rating for total occupational and social impairment with intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  See Mauerhan, 16 Vet. App. at 442.

The Board finds particularly persuasive the March 2017 DBQ, as well as statements by the Veteran's wife and the Veteran's son.  During the Veteran's January 2017 hearing, the Veteran's wife and son testified that the Veteran was unable to perform daily activities on his own, such as taking medication, getting dressed, showering, and driving.  They testified that the Veteran was heavily dependent on the Veteran's wife for his care.  Further, they stated that the Veteran experienced multiple panic attacks each day, which caused him to withdraw from his family and friends and that if the Veteran became irritable, even over the smallest thing, it could take up to three days for the Veteran to recover.  They testified that the Veteran's memory and concentration problems led to his disorientation to the point of becoming scared.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.   Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's wife and son are competent to report that they witnessed the above symptoms in relation to the Veteran's mental disorder.  Moreover, the Board finds the lay statements of record to be credible.

The March 2017 DBQ findings reaffirm the severity and frequency of the Veteran's mental disorder described by the Veteran's wife and son.  Specifically, the VA psychiatrist found the Veteran experienced disorientation to time or place, as well as memory loss for names of close relatives, own occupation, and own name.  While the psychiatrist found that the Veteran also exhibited symptoms of occupational and social impairment that would warrant a 70 percent evaluation, such as suicidal ideation, obsessive rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control,  difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships, the psychiatrist found the Veteran's overall symptoms more nearly approximated total occupational and social impairment.  The psychiatrist noted the majority of the Veteran's impairment stemmed from his bipolar disorder and that even with treatment, this disorder had a poor clinical prognosis.  Therefore, the March 2017 DBQ and statements by the Veteran's wife and son hold the most probative weight.

While the November 2010 VA examination report found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his mental disorder, the Board finds this examination report to be less probative in value than the March 2017 DBQ and statements provided by the Veteran's wife and son.  In her March 2011 statement, the Veteran's wife indicated there was a misunderstanding when the Veteran's VA examination was scheduled.  When the Veteran's wife asked what the appointment would entail, she was not informed that the Veteran would undergo a one-on-one interview with a psychiatrist.  VA treatment records show the Veteran's wife regularly accompanies the Veteran to his treatment sessions and examinations to offer him assistance, therefore, due to the misunderstanding concerning the Veteran's November 2010 VA examination, the Veteran's wife did not attend the examination.  In his VA Form 9, the Veteran requested another examination where his wife could be present, indicating his dependency on her for assistance when he becomes disoriented.  Further, the Veteran indicated he did not answer all of the VA examiner's questions truthfully, as he believed that if he "failed" the examination, he would be sent back to the Biloxi VA hospital, where he was admitted to in 2010 for a nervous breakdown.  For these reasons, the Board assigns the November 2010 VA examination report little probative value, as the Veteran was confused over the nature of the examination and his wife was not present to aid him in understanding the examiner's questions. 

For all the forgoing reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 100 percent initial disability rating is warranted for the Veteran's service-connected mood disorder NOS and anxiety disorder NOS claimed as bipolar disorder/depression.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.130, Diagnostic Code 9435; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While some of the symptoms experienced by the Veteran approximate those listed in the 70 percent criteria, the Board finds that, overall, his symptoms (including intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name) are of similar duration, frequency, and severity as those described for the 100 percent rating under total social and occupational impairment, effective July 22, 2010 and going forward.  Accordingly, an initial disability rating of 100 percent is granted. 

Because the mood disorder NOS and anxiety disorder NOS claimed as bipolar disorder/depression is more nearly approximated by a 100 percent rating since the date of his initial claim, staged ratings are not necessary.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the Veteran's service-connected mood disorder NOS and anxiety disorder NOS claimed as bipolar disorder/depression, warrants a 100 percent rating from July 22, 2010 forward, the matter of an extraschedular rating is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 3.321(b)(1) (2016).







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating of 100 percent for service-connected mood disorder NOS and anxiety disorder NOS claimed as bipolar disorder/depression from July 22, 2010 is granted, subject to the laws and regulations governing monetary benefits.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


